 

Exhibit 10.1

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

Amended and Restated Management Agreement, dated as of October 27, 2015 (the
“Agreement”), among Great Ajax Corp., a Maryland corporation (“Ajax”), Great
Ajax Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership” and together with Ajax and any current or future subsidiaries of
Ajax, the “Company”), and Thetis Asset Management LLC, a Delaware limited
liability company (the “Manager”).

 

RECITALS

 

A.          Ajax is a corporation formed on January 30, 2014 that intends to
qualify as a “real estate investment trust” (“REIT”) for U.S. federal income tax
purposes beginning with its taxable year ended December 31, 2014 and will elect
to receive the tax benefits accorded by Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”). Ajax is the sole member of Great
Ajax Operating LLC, a Delaware limited liability company that is the sole
general partner of the Operating Partnership (the “General Partner”).

 

B.          Ajax, the Operating Partnership and the Manager are parties to that
certain Management Agreement, dated as of July 8, 2014 (the “Prior Management
Agreement”). The parties to the Prior Management Agreement have determined that
it is in their best interests that the Prior Management Agreement be amended and
restated as set forth herein and the parties do hereby agree to replace the
Prior Management Agreement in its entirety with this Agreement.

 

C.          Ajax, for itself, the General Partner, the Operating Partnership and
any other current and future subsidiaries of Ajax, desires to retain the Manager
as the Company’s exclusive provider of management and other services on the
terms and conditions hereinafter set forth, and the Manager wishes to be
retained to provide such services.

 

AGREEMENT

 

In consideration of the premises and for other good and valuable consideration,
the parties agree as follows:

 

1.           Duties of the Manager; Exclusivity.

 

(a)          Ajax, for itself, the General Partner, the Operating Partnership
and any other current and future subsidiaries of Ajax, employs the Manager to
provide management, corporate governance, administrative and other services to
the Company pursuant to this Agreement, subject to the supervision of the Board
of Directors of Ajax (the “Ajax Board of Directors”). Such services will be
provided for the period and upon the terms herein set forth, in each case, in
accordance with the investment objectives, policies and restrictions determined
by the Ajax Board of Directors and in accordance with all applicable federal,
state and local laws, rules and regulations.

 

(i)          Without limiting the generality of the foregoing, the Manager shall
for or on behalf of the Company, during the term and subject to the provisions
of this Agreement, (a) perform and administer all of the day-to-day operations
of the Company; (b) determine investment criteria based on the investment
policies determined by, and in cooperation with, the

 

 1 

 

  

Ajax Board of Directors; (c) source, analyze and execute acquisitions of Real
Estate Assets (as defined in Section 1(a)(ii)); (d) implement and execute
securitization and financing activities; (e) analyze and execute sales of the
Company's assets and properties; (f) oversee all services provided by Gregory
Funding LLC (the “Servicer”) pursuant to the Servicing Agreement of even date
herewith among the Servicer, Ajax and the Operating Partnership (as amended or
modified from time to time, the “Servicing Agreement”); (g) oversee the
Servicer's property management, lease management and renovation management
services of the Company’s single family and smaller multi-family and commercial
mixed-use retail residential property and other real property; (h) perform asset
management and corporate governance duties; (i) perform such services as are set
forth in Schedule I of this Agreement; and (j) provide the Company with such
other related services as the Company may, from time to time, reasonably
require.

 

(ii)         In the event that the Company determines to incur debt or other
financing for the purpose of any investment in Real Estate Assets (as defined
below) or for other appropriate reasons, as determined by the Ajax Board of
Directors, the Manager will use commercially reasonable efforts to arrange for
such financing on the Company’s behalf, subject to the oversight and approval of
the Ajax Board of Directors. If, in the Manager’s judgment, it is necessary or
desirable for the Company to make, or for the Servicer, acting on behalf of the
Company to make, investments in Real Estate Assets through a special purpose
vehicle, the Manager shall have authority to create or arrange for the creation
of such special purpose vehicle and to cause the Company or the Servicer, on
behalf of the Company, to make such investments in Real Estate Assets through
such special purpose vehicle. For purposes of this Agreement, the term “Real
Estate Assets” shall include the following assets: (a) re-performing,
sub-performing, non-performing and, as appropriate, performing residential
mortgage loans on single-family homes, smaller multi-family residential
properties, or mixed use retail/residential properties, (b) residential
mortgage-backed securities resulting from securitizations undertaken by Ajax or
its affiliates, (c) single-family homes, smaller multi-family residential
properties and smaller mixed use retail/residential properties for sale or rent,
(d) mortgage servicing rights, and (e) any other assets or investments as may be
directed by the Ajax Board of Directors.

 

(iii)        In addition to the services set forth in Section 1 hereof,
including, without limitation, the services provided as set forth on Schedule I,
the parties shall have the right to enter into statements of work (“SOWs”) to
set forth the terms of any related or additional services to be performed
hereunder. Any SOW shall be agreed to by each party thereto, shall be in
writing, and (a) shall contain: (i) the identity of each of the service provider
and the service recipient; (ii) a description of the services to be performed
thereunder; (iii) the applicable performance standard for the provision of such
service; (iv) the amount, schedule and method of compensation for provision of
such service; and (b) may contain (i) the service recipient’s standard operating
procedures for receipt of services similar to such service, including
operations, compliance requirements and related training schedules; (ii)
information technology support requirements of the service recipient with
respect to such service; and (iii) training and support commitments with respect
to such service. The terms and conditions of this Agreement shall apply to any
SOW.

 

(b)          The Manager accepts such employment and agrees during the term
hereof to use commercially reasonable efforts to render the services described
herein for the compensation provided herein.

 

 2 

 

  

(c)          During the term of this Agreement, (i) the Manager shall be the
exclusive provider of management services to the Company, and (ii) none of Ajax,
the Operating Partnership or any of their respective subsidiaries shall employ
or contract with any other party to receive the same or substantially similar
services as set forth herein without the prior written consent of the Manager,
which may be withheld by the Manager in its sole discretion.

 

(d)          The Manager shall for all purposes herein provided be deemed to be
an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent Ajax, the Operating
Partnership or any of their respective subsidiaries in any way or otherwise be
deemed an agent of Ajax, the Operating Partnership or any of their respective
subsidiaries.

 

(e)          The Manager shall keep and preserve for the period required by the
Company any books and records relevant to the provision of its management,
administrative and other services to the Company and shall specifically maintain
all books and records with respect to the Company’s portfolio transactions and
shall render to the Company such periodic and special reports as the Company may
reasonably request. The Manager agrees that all records that it maintains for
the Company are the property of the Company and will surrender promptly to the
Company any such records upon Ajax’s or the Operating Partnership’s request,
provided that the Manager may retain a copy of such records.

 

(f)           Unless and until such time as the Ajax Board of Directors notifies
the Manager that it has determined that it is no longer in the best interest of
Ajax to continue to qualify as a REIT and Ajax’s REIT election has been revoked,
the Manager shall refrain from any action that, in its commercially reasonable
judgment made in good faith, would adversely and materially affect the
qualification of Ajax as a REIT. If the Manager is ordered to take any action by
the Ajax Board of Directors, the Manager shall promptly notify the Ajax Board of
Directors if it is the Manager’s judgment that such action would adversely and
materially affect such qualification. Notwithstanding the foregoing, neither the
Manager nor any of its affiliates shall be liable to the Company, the Board or
the Company’s stockholders, partners or members, for any act or omission by the
Manager or any of its affiliates, except as provided in Section 10 hereof.

 

(g)          Unless and until such time as the Ajax Board of Directors notifies
the Manager that it has determined that it is no longer in the best interest of
Ajax to continue to satisfy the requirements for exemption from registration
under the Investment Company Act of 1940, as amended, the Manager shall refrain
from any action that, in its commercially reasonable judgment made in good
faith, would adversely and materially affect the ability of Ajax to continue to
satisfy such exemption requirements. If the Manager is ordered to take any
action by the Ajax Board of Directors, the Manager shall promptly notify the
Ajax Board of Directors if it is the Manager’s judgment that such action would
adversely and materially affect such exemption. Notwithstanding the foregoing,
neither the Manager nor any of its affiliates shall be liable to the Company,
the Board or the Company’s stockholders, partners or members, for any act or
omission by the Manager or any of its affiliates, except as provided in Section
10 hereof.

 

 3 

 

  

2.           Devotion of Time. Subject to Section 8 hereof:

 

(a)          The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder, either directly or through its
subsidiaries. The Manager shall perform the services required hereunder on
Business Days (as defined in Section 21 below) during hours that constitute
regular business hours for each of the Company and the Manager, unless otherwise
agreed. The Company shall not resell, subcontract, license, sublicense or
otherwise transfer any of the services to any person whatsoever or permit use of
any of the services by any person other than by the Company directly in
connection with the conduct of its business in the ordinary course of its
business.

 

(b)          The Manager and its affiliates will provide the Company with a
management team, including a chief executive officer, a president, a chief
financial officer, and other appropriate senior executives, subject to the
approval of the Ajax Board of Directors. The Manager is not obligated to
dedicate any of its personnel exclusively to the Company, nor is the Manager or
its personnel obligated to dedicate any specific portion of its or their time to
the Company.

 

(c)          Managers, partners, officers, employees, personnel and agents of
the Manager or affiliates of the Manager may serve as directors, officers,
employees, personnel, agents, nominees or signatories for Ajax, the Operating
Partnership or any of their respective subsidiaries, to the extent permitted by
their governing documents or by any resolutions duly adopted by the Ajax Board
of Directors pursuant to the governing documents of Ajax or the Operating
Partnership, respectively. When executing documents or otherwise acting in such
capacities for Ajax, the Operating Partnership or any of their respective
subsidiaries, such persons shall use their respective titles in Ajax, the
Operating Partnership or any of their respective subsidiaries.

 

(d)          The Manager shall have the exclusive right to select, employ, pay,
supervise, administer, direct and discharge any of its employees who will
perform services. The Manager shall be responsible for paying such employees’
compensation and benefits. With respect to each service, the Manager shall use
commercially reasonable efforts to have qualified individuals provide such
service; provided, however, that (i) the Manager shall not be obligated to have
any individual participate in the provision of any service if the Manager
determines that such participation would adversely affect the Manager or its
affiliates; and (ii) none of the Manager or its affiliates shall be required to
continue to employ any particular individual during the applicable service
period.

 

3.           Representations, Warranties and Covenants of the Company. Ajax and
the Operating Partnership, jointly and severally, represents, warrants and
covenants to the Manager as of the date of this Agreement:

 

(a)          Each of Ajax and the Operating Partnership is duly organized,
validly existing and in good standing under the laws of the state of its
formation and has full power, authority, and legal right to conduct its business
as is presently conducted, and to execute, deliver, and perform its obligations
under this Agreement;

 

(b)          Each of Ajax and the Operating Partnership is duly qualified to do
business and is in good standing (or is exempt from such requirement) in any
state required in order to conduct

 

 4 

 

  

business and has obtained all necessary licenses and approvals required under
all applicable federal, state or local laws, rules and regulations and any other
applicable requirements of any government or agency or instrumentality thereof,
as such may be amended, modified or supplemented from time to time;

 

(c)          Each of Ajax and the Operating Partnership has duly authorized by
all necessary action on its part, the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Manager,
constitutes a legal, valid and binding obligation of each of Ajax and the
Operating Partnership, enforceable against it in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
reorganization or similar laws affecting the enforcement of creditors' rights
generally and by the availability of equitable remedies;

 

(d)          The execution and delivery of this Agreement by each of Ajax and
the Operating Partnership and their respective performance of and compliance
with the terms of this Agreement will not violate or conflict with either of
their formation documents or constitute a default under or result in a breach or
acceleration of, any material contract, agreement or other instrument to which
either of them is a party or which may be applicable to either of them or their
respective assets;

 

(e)          Neither Ajax nor the Operating Partnership is in violation of, and
the execution and delivery of this Agreement by Ajax and the Operating
Partnership and their respective performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over either of them or their
respective assets, which violation might have consequences that would materially
and adversely affect the condition (financial or otherwise) or the operation of
the Company or its assets taken as a whole or could be reasonably be expected to
have consequences that would materially and adversely affect the performance of
their respective obligations and duties hereunder;

 

(f)           There are no actions or proceedings against, or investigations of,
either Ajax or the Operating Partnership before any court, administrative or
other tribunal (i) that might prohibit its entering into this Agreement or
assert the invalidity of this Agreement, (ii) seeking to prevent the
consummation of the transactions contemplated by this Agreement, (iii) that
might prohibit or materially and adversely affect the performance by either Ajax
or the Operating Partnership of its obligations under, or the validity or
enforceability of, this Agreement or (iv) seeking any determination or ruling
that would adversely affect the validity and enforceability of this Agreement;
and

 

(g)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by either Ajax or the Operating Partnership of, or compliance by
either of them with, this Agreement or the consummation of the transactions
contemplated by this Agreement, except for such consents, approvals,
authorizations or orders, if any, that have been obtained prior to the date of
this Agreement.

 

 5 

 

  

4.           Representations, Warranties and Covenants of the Manager. The
Manager represents, warrants and covenants to the Company as of the date of this
Agreement:

 

(a)          The Manager is duly organized, validly existing and in good
standing under the laws of the state of its formation and has full power,
authority, and legal right to conduct its business as is presently conducted,
and to execute, deliver, and perform its obligations under this Agreement;

 

(b)          The Manager is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct business and has obtained all necessary licenses and approvals required
under all applicable federal, state or local laws, rules and regulations and any
other applicable requirements of any government or agency or instrumentality
thereof, as such may be amended, modified or supplemented from time to time;

 

(c)          The Manager has duly authorized by all necessary action on its
part, the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement, and this Agreement, assuming due
authorization, execution and delivery by the Company, constitutes a legal, valid
and binding obligation of the Manager, enforceable against it in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or reorganization or similar laws affecting the enforcement of
creditors' rights generally and by the availability of equitable remedies;

 

(d)          The execution and delivery of this Agreement by the Manager and the
performance of and compliance with the terms of this Agreement will not violate
or conflict with the Manager's formation documents or constitute a default under
or result in a breach or acceleration of, any material contract, agreement or
other instrument to which the Manager is a party or which may be applicable to
the Manager or its assets;

 

(e)          The Manager is not in violation of, and the execution and delivery
of this Agreement by the Manager and its performance and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over the Manager or its
assets, which violation might have consequences that would materially and
adversely affect the condition (financial or otherwise) or the operation of the
Manager or its assets or could be reasonably be expected to have consequences
that would materially and adversely affect the performance of its obligations
and duties hereunder;

 

(f)           There are no actions or proceedings against, or investigations of,
the Manager before any court, administrative or other tribunal (i) that might
prohibit its entering into this Agreement or assert the invalidity of this
Agreement, (ii) seeking to prevent the consummation of the transactions
contemplated by this Agreement, (iii) that might prohibit or materially and
adversely affect the performance by the Manager of its obligations under, or the
validity or enforceability of, this Agreement or (iv) seeking any determination
or ruling that would adversely affect the validity and enforceability of this
Agreement; and

 

 6 

 

 

(g)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Manager of, or compliance by the Manager with, this Agreement
or the consummation of the transactions contemplated by this Agreement, except
for such consents, approvals, authorizations or orders, if any, that have been
obtained prior to the date of this Agreement.

 

5.           Compensation of the Manager.

 

(a)          For the services rendered under this Agreement, the Company shall
pay a base management fee (the “Base Management Fee”), as described in Section
5(b) below, and an incentive management fee (the “Incentive Fee”), as described
in Section 5(c) below, to the Manager. The Base Management Fee and the Incentive
Fee will be calculated and payable quarterly with respect to each calendar
quarter (or part thereof that the management agreement is in effect) in arrears.

 

(b)          The Base Management Fee shall equal 1.5% of the Ajax consolidated
stockholders’ equity per annum. For purposes of calculating the management fee,
consolidated stockholders’ equity means:

 

the sum of the net proceeds, after deducting underwriting discounts and
commissions and offering expenses payable by the Company, from any issuances of
common stock or other equity securities issued by Ajax or the Operating
Partnership (without double counting) since inception (allocated on a pro rata
daily basis for such issuances during the fiscal quarter of any such issuance),
plus Ajax and the Operating Partnership’s (without double counting) retained
earnings calculated in accordance with accounting principles generally accepted
in the United States (“GAAP”) at the end of the most recently completed fiscal
quarter (without taking into account any non-cash equity compensation expense
incurred in current or prior periods),

 

less (i) any amount that Ajax or the Operating Partnership pays to repurchase
its common stock or units since inception, (ii) any unrealized gains and losses
and other non-cash items that have affected consolidated stockholders’ equity as
reported in Ajax’s financial statements prepared in accordance with GAAP, and
(iii) one-time events pursuant to changes in GAAP, and certain non-cash items
not otherwise described above, in each case after discussions between the
Manager and the Ajax Independent Directors and approval by a majority of the
Ajax Independent Directors.

 

(i)          For the purposes of this Agreement, Ajax Independent Directors
shall mean the members of the Ajax Board of Directors who are not officers,
employees or beneficial owners (or officers or employees of beneficial owners),
directly or indirectly, of more than 5% of the equity interests in (i) the
Manager, the Servicer or any other entity with which the Company

 

 7 

 

  

has a material contractual relationship or (ii) any person or entity directly or
indirectly controlling, controlled by or under common control with the Manager,
and who are otherwise “independent” in accordance with Ajax’s organizational
documents and the requirements of any securities exchange on which the equity of
Ajax may then be listed. As a result of the calculation of consolidated
stockholders’ equity set forth above, the Ajax stockholders’ equity, for
purposes of calculating the Base Management Fee, could be greater or less than
the amount of stockholders’ equity shown on Ajax’s consolidated financial
statements.

 

(ii)         With respect to the first $1 million of any quarterly payment of
the Base Management Fee (the “Initial Base Management Fee”), 25% of the Initial
Base Management Fee shall be paid in shares of the common stock of Ajax (the
“Common Stock”), so long as the ownership of such additional number of shares by
the Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future. The remainder of the Initial Base Management Fee shall be payable in
cash.

 

(iii)        With respect to any amount of the quarterly payment of the Base
Management Fee that exceeds the Initial Base Management Fee, 100% of such amount
of the Base Management Fee shall be paid in shares of Common Stock (the
“Catch-up”), so long as the ownership of such additional number of shares by the
Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future, until 50% of the Base Management Fee has been paid in shares of Common
Stock and 50% of the Base Management Fee has been paid in cash.

 

(iv)         With respect to any amount of the quarterly payment of the Base
Management Fee that exceeds the Catch-up, 50% of such amount of the Base
Management Fee shall be paid in shares of Common Stock, so long as the ownership
of such additional number of shares by the Manager would not violate the 9.8%
stock ownership limit set forth in Ajax’s Articles of Incorporation as then in
effect, after giving effect to any waiver from such limit that the Ajax Board of
Directors may grant to the Manager in the future. The remainder of any Base
Management Fee shall be payable in cash.

 

(v)          The number of shares to be issued to the Manager will be equal to
the dollar amount of the portion of the quarterly installment of the Base
Management Fee payable in shares divided by a value equal to the higher of (x)
book value per share as of the end of the quarter immediately preceding the
valuation date or (y) the value of a share of Common Stock determined as
follows:

 

A.           if the Common Stock is traded on a securities exchange, the value
shall be deemed to be the average of the closing prices of the Common Stock on
such exchange on the five Business Days after the date on which the most recent
regular quarterly dividend to holders of the Common Stock is paid;

 

B.           if the Common Stock is not traded on a securities exchange but is
actively traded over-the-counter, the value shall be deemed to be the average of
the closing bids

 

 8 

 

 

 

or sales prices, as applicable, on the five Business Days after the date on
which the most recent regular quarterly dividend to holders of the Common Stock
is paid; and

 

C.           if the Common Stock is neither traded on a securities exchange nor
actively traded over-the-counter, the value shall be the fair market value per
share, as reasonably determined in good faith by the Board (including a majority
of the Independent Directors) of the Company.

 

If no dividend is paid in any quarter, the calculation under clauses (A) and (B)
above shall be made as of the 60th day following the end of the preceding
quarter.

 

(vi)         The Manager will compute each quarterly installment of the Base
Management Fee within 30 days after the end of the calendar quarter with respect
to which such installment is payable and promptly deliver such calculation to
the Ajax Board of Directors. The amount of the installment shown in the
calculation will be due and payable no later than the date which is five
Business Days after the date of delivery of such computation to the Ajax Board
of Directors.

 

(vii)        The Manager shall not offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, lend or otherwise dispose of
or transfer, directly or indirectly, any of the shares of Common Stock it
receives in payment of the Base Management Fee for a three year period
commencing on the date of receipt of such shares and ending on the third
anniversary of receipt thereof.

 

(c)          The Manager will be entitled to the Incentive Fee, which is payable
quarterly in arrears in an amount equal to 20% of the dollar amount by which (i)
the sum of (A) the aggregate cash dividends, if any, declared out of the REIT
taxable income of Ajax by the Ajax Board of Directors payable to the holders of
Ajax Common Stock and (B) distributions, if any, declared out of the REIT
taxable income of the Operating Partnership (without duplication) by the
Operating Partnership payable to holders of units of limited partnership of the
Operating Partnership (“OP Units”) (other than any OP Units held by Ajax as a
limited partner) annualized (the “Annualized Dividends and Distributions”) in
respect of such calendar quarter exceeds the product of (1) the book value per
share of Ajax Common Stock as of the end of each such quarter and (2) 8%.
Notwithstanding the foregoing, no Incentive Fee will be payable to the Manager
with respect to any calendar quarter unless the Company’s cumulative Core
Earnings is greater than zero for the most recently completed eight calendar
quarters, or the number of completed calendar quarters since the date hereof,
whichever is less.

 

(i)          In the event that the quarterly payment of the Base Management Fee
does not exceed the Catch-up, 100% of the Incentive Fee shall be paid in shares
of Common Stock until 50% of the Base Management Fee has been paid in shares of
Common Stock and 50% of the Base Management Fee has been paid in cash, so long
as the ownership of such additional number of shares by the Manager would not
violate the 9.8% stock ownership limit set forth in Ajax’s Articles of
Incorporation as then in effect, after giving effect to any waiver from such
limit that the Ajax Board of Directors may grant to the Manager in the future.
The remainder of the Incentive Fee shall be paid in accordance with Section
5(c)(ii) below.

 

 9 

 

  

(ii)         In the event that the quarterly payment of the Base Management Fee
does exceed the Catch-up, 20% of the Incentive Fee shall be paid in shares of
Common Stock, so long as the ownership of such additional number of shares by
the Manager would not violate the 9.8% stock ownership limit set forth in Ajax’s
Articles of Incorporation as then in effect, after giving effect to any waiver
from such limit that the Ajax Board of Directors may grant to the Manager in the
future. The remainder of the Incentive Fee shall be payable in cash.

 

(iii)        “Core Earnings” is a non-GAAP financial measure and is defined as
net income (loss) as determined according to GAAP, excluding non-cash equity
compensation expense and any unrealized gains or losses from mark-to-market
valuation changes (excluding other-than-temporary impairments, as defined by
GAAP) that are included in net income for the applicable period. The amount will
be adjusted to exclude (i) one-time events pursuant to changes in GAAP and (ii)
non-cash items that in the judgment of the Company’s officers should not be
included in Core Earnings, which adjustments in clauses (i) and (ii) shall only
be excluded after discussions between the Manager and the Ajax Independent
Directors and after approval by a majority of the Ajax Independent Directors.
For purposes of calculating the Incentive Fee prior to the completion of the
eight calendar quarters following the date hereof, Core Earnings will be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis. Book value per share of Ajax Common Stock shall
be as set forth in the consolidated financial statements of the Company prepared
in accordance with GAAP.

 

(iv)         The Manager will be entitled to the Incentive Fee only if the Ajax
Board of Directors declares a dividend from REIT taxable income, and the
Incentive Fee will be payable at the same time that the dividend is payable to
Ajax stockholders. The Manager will not receive any Incentive Fee in respect of
a dividend constituting a return of capital. Calculations of REIT taxable income
and return of capital for purposes of determining the Incentive Fee shall be
made in accordance with Sections 856 through 860 of the Code and the other
sections of the Code and the regulations thereunder applicable to Ajax.

 

6.           Reimbursement of Expenses.

 

(a)          In addition to the Base Management Fee and the Incentive Fee
described in Section 5 above, the Company shall reimburse the Manager on a
monthly basis for the third party out-of-pocket costs of providing services
under this Agreement; for purposes of this Section 6, third parties do not
include any employees of the Manager or the Servicer or any affiliate of the
Manager or the Servicer. Without limiting the foregoing, the Company shall
reimburse the Manager (to the extent incurred by the Manager) and retain all
responsibility for those third party costs and expenses relating to:

 

(i)the organization and corporate governance of Ajax, the Operating Partnership
or any of the respective subsidiaries thereof;

 

(ii)the cost and expenses of any independent valuation firm calculating the net
asset value of Ajax, the Operating Partnership or any other respective
subsidiaries thereof;

 

 10 

 

  

(iii)fees and expenses payable to third parties, including agents, consultants
or other advisors, in monitoring financial and legal affairs for Ajax, the
Operating Partnership or any of their respective subsidiaries thereof;

 

(iv)interest payable on debt, if any, incurred to finance investments in Real
Estate Assets by Ajax, the Operating Partnership or any of their respective
subsidiaries;

 

(v)offerings of the equity or other securities of Ajax, the Operating
Partnership or any of their respective subsidiaries;

 

(vi)management and incentive fees payable to third parties;

 

(vii)fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making and monitoring
investments in Real Estate Assets;

 

(viii)transfer agent and custodial fees;

 

(ix)federal, state and local registration fees;

 

(x)should the capital stock or other securities of Ajax, the Operating
Partnership or any other respective subsidiaries thereof be listed on any
securities exchange, all costs of such registration and listing;

 

(xi)federal, state and local taxes of the Company;

 

(xii)independent directors’ fees and expenses;

 

(xiii)costs of preparing and filing reports or other documents required by the
Securities and Exchange Commission or any other cost of compliance with federal
or state securities laws;

 

(xiv)costs of any reports, proxy statements or other notices to stockholders, if
applicable, including printing costs;

 

(xv)the portion of the directors and officers/errors and omissions liability
insurance, and any other insurance premiums allocable to Ajax, the Operating
Partnership or any other respective subsidiaries thereof;

 

(xvi)direct costs and expenses of administration, including printing, mailing,
long distance telephone, copying, secretarial and other staff, independent
auditors and outside legal costs; and

 

(xvii)all other third party out-of-pocket expenses incurred by the Manager that
are reasonably necessary to administer the business of Ajax, the Operating
Partnership or any subsidiary thereof under this Agreement.

 

 11 

 



 

(b)          Notwithstanding Section 6(a), if the Company requires services that
do not fit within the ordinary course services described in this Agreement (as
an example but not as any limitation, if the Company is considering a
non-ordinary course acquisition), the Company and the Manager shall agree on the
nature of the costs for which the Company shall be responsible.

 

(c)          Other than as may be expressly agreed by the Company and the
Manager, the Company will not be required to pay any portion of the rent,
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses of the Manager and its affiliates. In particular,
the Manager is not entitled to be reimbursed for wages, salaries and benefits of
its officers and employees.

 

(d)          To the extent the Manager incurs any expense in connection with the
performance of its duties hereunder that (x) benefits the Company and any other
funds, entities or accounts that are managed by an Affiliate of the Manager and
(y) is reimbursable by the Company under this Agreement, such expense shall be
allocated among the Company and such other funds, entities or accounts in a
manner determined in good faith by the Manager to reflect the relative benefits
to the Company and such funds, entities or accounts resulting from such expense,
including, for example, in the case of most expenses, in proportion to the
relative net asset values of the entities that are benefited.

 

(e)          The Manager may engage non-Affiliate third party contractors, for
and on behalf, and at the sole cost and expense, of the Company to provide
professional services related to any of the services, or to provide any
secretarial, administrative, telephone, e-mail or other services necessary or
ancillary to the services (collectively, the “Ancillary Services”), pursuant to
agreement(s) that provide for market rates and contain standard market terms;
provided, that the terms of any such agreement that requires the payment by the
Company of fees or expenses that would cause the Company to materially exceed
the Company’s most recent annual budget approved by the Ajax Board of Directors
shall require the prior approval of a majority of the Ajax Independent Directors
and, provided further, that without the prior approval of the Ajax Board of
Directors, the Manager shall not be permitted to outsource to a non-Affiliate
its responsibility for the ultimate investment acquisition and disposition
decisions of the Company and compliance with investment guidelines approved by
the Ajax Board of Directors (the “Investment Guidelines”) and any risk
parameters and other policies applicable to the provision of services to the
Company by the Manager adopted by the Ajax Board of Directors from time to time.

 

(f)           The Manager shall prepare a written statement of account in
reasonable detail documenting the costs and expenses to be reimbursed by the
Company, and deliver the same to the Audit Committee of the Ajax Board of
Directors no less frequently than on a quarterly basis in connection with the
review by the Audit Committee of the Company’s financial statements. Any costs
and expense reimbursements by the Company in accordance herewith shall be
subject to adjustment at the end of each calendar year in connection with the
annual audit of the Company. In connection therewith, the Manager shall prepare
and deliver to the Audit Committee of the Ajax Board of Directors within 30 days
after the conclusion of each such annual audit, a list of adjustments made as a
result of, or in preparation for, the audit. The Audit Committee of the Board of
Directors shall determine, within 30 days after receipt of such list,

 

 12 

 



 

whether funds should be refunded by the Manager to the Company or paid by the
Company to the Manager, or if any accruals for the next fiscal year should be
adjusted.

 

7.           Regulatory Matters. Each of Ajax and the Operating Partnership
acknowledges that the Manager is not registered as an investment adviser under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”), but that
it could be required to so register. The Manager agrees that its activities will
at all times be in compliance in all material respects with all applicable
federal, state and local laws governing its operations and investments.

 

8.           Other Activities of the Manager. The Manager may engage in any
other business or render similar or different services to others, including,
without limitation, the direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured so
long as its services to the Company are not impaired thereby; provided that it
may not engage in any such business or provide such services to any other entity
that invests in the asset classes in which the Company intends to invest so long
as either the Company has on hand an average of $25 million in capital available
for investment over the previous two fiscal quarters or the Ajax Independent
Directors determine that the Company has the ability to raise capital at or
above the most recent book value per share of Ajax Common Stock; provided,
however, that the Manager may invest on behalf of others in a particular
investment or the same or similar asset classes if a majority of the Ajax
Independent Directors (i) determine, after reviewing a particular investment or
asset class, that the Company should not make such investments; or (ii)
authorize the Manager to make such specific investment. Notwithstanding the
foregoing, nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Manager to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith; provided that each such person shall not
engage in any such business or devote his or her time and attention to any other
entity that invests in the asset classes in which the Company intends to invest
so long as either the Company has on hand an average of $25 million in capital
available for investment over the previous two fiscal quarters other than any
transactions that may be in existence on the date hereof or the Ajax Independent
Directors determine that the Company has the ability to raise capital at or
above the most recent book value per share of Ajax Common Stock. It is
understood that directors, officers, employees, partners and shareholders of
Ajax or the Operating Partnership are or may become interested in the Manager
and its affiliates, as directors, officers, employees, partners, shareholders,
members, managers or otherwise, and that the Manager and directors, officers,
employees, partners, stockholders, members and managers of the Manager and its
affiliates are or may become similarly interested in Ajax or the Operating
Partnership as shareholders, members or partners or otherwise.

 

9.           Responsibility of Dual Directors, Officers and/or Employees. If any
person who is a manager, partner, officer or employee of the Manager is or
becomes a director, officer and/or employee of the Company and acts as such in
any business of the Company, then such manager, partner, officer and/or employee
of the Manager shall be deemed to be acting in such capacity solely for the
Company, as applicable, and not as a manager, partner, officer or employee of
the Manager or under the control or direction of the Manager, even if paid by
the Manager.

 

 13 

 

  

10.         Limitation of Liability of the Manager; Indemnification. The Manager
and its officers, managers, partners, agents, employees, controlling persons,
members and any other person or entity affiliated with the Manager
(collectively, the “Indemnified Parties”) shall not be liable to Ajax, the
Operating Partnership or any of their respective subsidiaries for any action
taken or omitted to be taken by the Manager in connection with the performance
of any of its duties or obligations under this Agreement or otherwise as the
Manager of Ajax, the Operating Partnership or any of their respective
subsidiaries with respect to the receipt of compensation for services, and each
of Ajax and the Operating Partnership shall indemnify, defend and protect the
Indemnified Parties and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) (“Losses”) incurred by the Indemnified
Parties in connection with or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Operating Partnership, its members, or Ajax or its
shareholders, or any of their respective subsidiaries or their respective equity
holders) arising out of or otherwise based upon the performance of any of the
Manager’s duties or obligations under this Agreement or otherwise as Manager of
the Company; provided, that nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any Losses incurred by
the Indemnified Parties under circumstances that constitute fraud, willful
misfeasance, bad faith or gross negligence in the performance of the Manager’s
duties and obligations under this Agreement or reckless disregard of the
Manager’s duties and obligations under this Agreement, as determined in a final
nonappealable order of a court of competent jurisdiction.

 

11.         No Joint Venture. Nothing in this Agreement shall be construed to
make Ajax, the Operating Partnership and the Manager partners or joint venturers
or impose any liability as such on any of them.

 

12.         Term; Termination.

 

(a)          This Agreement shall be in effect until the 15th anniversary of the
date first above written (the “Initial Term”) and shall be automatically renewed
for a successive one-year term each anniversary date thereafter (a “Renewal
Term”) unless terminated by a party in accordance with this Section 12 or 13.

 

(b)          Subject to Section 13 below, neither the Company nor the Manager
may terminate this Agreement without cause during the first 24 months of the
Initial Term. Thereafter, subject to Section 13 below, the Company may either
terminate this Agreement without cause or, at the expiration of its term, elect
not to renew this Agreement upon the determination of at least two-thirds of the
Ajax Independent Directors that (i) there has been unsatisfactory performance by
the Manager that is materially detrimental to the Company, or (ii) the
compensation payable to the Manager under this Agreement is unreasonable;
provided that the Company shall not have the right to terminate this Agreement
under clause (ii) if the Manager agrees to compensation that at least two-thirds
of the Ajax Independent Directors determine is reasonable pursuant to the
procedure set forth below.

 

(i)          If the Company elects to terminate this Agreement without cause or
not to renew this Agreement at the expiration of the Initial Term or any Renewal
Term as set forth

 

 14 

 

  

above, the Company, shall deliver to the Manager prior written notice (the
“Termination Notice”) of its determination to terminate this Agreement without
cause or its intention not to renew this Agreement based upon the terms set
forth in this Section 12(b) not less than 180 days prior to the termination date
or expiration of the then existing term, as applicable, which notice shall
designate the date (the “Effective Termination Date”), not less than 180 days
from the date of the notice, on which the Manager shall cease to provide
services under this Agreement, and this Agreement shall terminate on such date;
provided, however, that in the event that such Termination Notice is given in
connection with a determination that the compensation payable to the Manager is
unfair, the Manager shall have the right to renegotiate such compensation by
delivering to Ajax, no fewer than 60 days prior to the prospective Effective
Termination Date, written notice (any such notice, a “Notice of Proposal to
Negotiate”) of its intention to renegotiate its compensation under this
Agreement. Thereupon, the Company (represented by the Ajax Independent
Directors) and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. If the Manager and at
least two-thirds of the Ajax Independent Directors agree to the terms of the
revised compensation to be payable to the Manager within 45 days following the
receipt of the Notice of Proposal to Negotiate, the Termination Notice shall be
deemed of no force and effect and this Agreement shall continue in full force
and effect on the terms stated in this Agreement, except that the compensation
payable to the Manager hereunder shall be the revised compensation then agreed
upon by the parties to this Agreement. Each of the parties agrees to execute and
deliver an amendment to this Agreement setting forth such revised compensation
promptly upon reaching an agreement regarding same.

 

(ii)         In the event that the Company and the Manager are unable to agree
to the terms of the revised compensation to be payable to the Manager during
such 45-day period according to Section 12(b)(i) above, this Agreement shall
terminate, such termination to be effective on the date which is the later of
(A) 10 days following the end of such 45-day period and (B) the Effective
Termination Date originally set forth in the Termination Notice.

 

(c)          In recognition of the level of the upfront effort required by the
Manager to structure and acquire the assets of the Company and the ongoing
commitment of resources by the Manager, in the event that this Agreement is
terminated by the Company in accordance with the provisions of Section 12(b) of
this Agreement, the Company shall pay to the Manager, on the date on which such
termination is effective, a termination fee (the “Termination Fee”). The
Termination Fee will be equal to twice the combined Base Management Fees and
Incentive Fees earned by the Manager during the 12-month period immediately
preceding the date of termination, calculated as of the end of the most recently
completed fiscal quarter prior to the date of termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.

 

(d)          Following the first 24 months of the Initial Term, the Manager may
terminate the Agreement without cause by providing written notice to Ajax no
later than 180 days prior to December 31 of any year during the Initial Term or
Renewal Term, whereupon this Agreement shall terminate effective on December 31
next following the delivery of such notice. The Company is not required to pay
to the Manager the Termination Fee if the Manager terminates this Agreement
pursuant to this Section 12(d).

 

 15 

 

  

(e)          If the Servicing Agreement is terminated for any reason, this
Agreement shall automatically terminate on the same date as the Servicing
Agreement terminates, and if the Servicing Agreement is terminated for any
reason other than for “cause” (as defined therein), the Manager shall be paid
the Termination Fee.

 

(f)          If this Agreement is terminated pursuant to Section 12, such
termination shall be without any further liability or obligation of any party to
the others, except with respect to the obligations provided in Sections 1(e),
12(b), 13(b), 13(c) and 14 of this Agreement. In addition, Sections 10 and 15
through 25 of this Agreement shall survive termination of this Agreement.
Notwithstanding the foregoing, neither the Company nor the Manager may terminate
this Agreement pursuant to this Section 12 during the first 24 months of the
Initial Term.

 

13.         Termination for Cause.

 

(a)          Ajax or the Operating Partnership may terminate this Agreement
effective upon 30 days’ prior written notice of termination from the Ajax Board
of Directors to the Manager, without payment of any Termination Fee, if

 

(i)          the Manager, its agents or its assignees materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30-day period (or 60 days after written notice of such
breach if the Manager takes steps to cure such breach within 30 days of the
written notice); 

 

(ii)         the Manager commits fraud against the Company, misappropriates or
embezzles funds of the Company, or acts, or fails to act, in a manner
constituting bad faith, willful misconduct, gross negligence or reckless
disregard in the performance of its duties under this
Agreement; provided, however, that if any of the actions or omissions described
in this clause (ii) are caused by an employee, personnel and/or officer of the
Manager or one of its affiliates and the Manager (or such affiliate) takes all
necessary and appropriate action against such person and cures the damage caused
by such actions or omissions within 30 days of the Manager’s actual knowledge of
its commission or omission, the Company shall not have the right to terminate
this Agreement pursuant to this Section 13(a)(ii);

 

(iii)        the Manager is cited by a governmental authority for materially
violating any law governing the performance of a service under this Agreement,
which violation cannot be or has not been cured by the 30th day from the
Company’s delivery of written notice of such citation to the Manager;

 

(iv)         there is a dissolution of the Manager;

 

(v)          the Manager commences a voluntary case or proceeding under any
bankruptcy law, consents to the commencement of any bankruptcy or insolvency
case or proceeding against it, or files a petition or answer or consent seeking
reorganization or relief against it, consents to the entry of a decree or order
for relief against it in an involuntary case or proceeding, consents to the
filing of such petition or to the appointment of or taking possession by a
custodian of the Manager or for all or substantially all of its property, or
makes an

 

 16 

 

 

assignment for the benefit of creditors, or admits in writing of its inability
to pay its debts generally as they become due or takes any corporate action in
furtherance of any such action; or

 

(vi)         a court of competent jurisdiction enters an order or decree under
any bankruptcy law that is for relief against the Manager in an involuntary case
or proceeding, or adjudges the Manager bankrupt or insolvent, or approves as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Manager, or appoints a custodian of the
Manager or for all or substantially all of its property, or orders the winding
up or liquidation of the Manager, and any such decree or order for relief or any
such other decree or order continues unstayed and in effect for a period of 120
consecutive days.

 

(b)          The Manager may terminate this Agreement effective upon 60 days’
prior written notice of termination to Ajax in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period (or 60 days after
written notice of such breach if the Company takes steps to cure such breach
within 30 days of the written notice); provided that the Manager shall not have
any right to terminate this Agreement pursuant to this Section 13(b) to the
extent that the default by the Company was a result of any act, or failure to
act by the Manager in a manner constituting bad faith, willful misconduct, gross
negligence or reckless disregard in the performance of its duties under this
Agreement. The Company is required to pay to the Manager the Termination Fee if
the termination of this Agreement is made pursuant to this Section 13(b).

 

(c)          The Manager may terminate this Agreement in the event Ajax or the
Operating Partnership becomes regulated as an “investment company” under the
Investment Company Act of 1940, as amended, with such termination deemed to have
occurred immediately prior to such event. The Company shall pay to the Manager
the Termination Fee in the event that this Agreement is terminated pursuant to
this Section 13(c); provided that no Termination Fee will be payable in the
event that the requirement that Ajax or the Operating Company be regulated as an
“investment company” resulted from the failure of the Manager to invest or
operate the assets of the Company in accordance with guidelines approved by the
Board of Directors of Ajax.

 

14.         Action Upon Termination. From and after the effective date of
termination of this Agreement, pursuant to Sections 12 or 13 of this Agreement,
the Manager shall not be entitled to compensation for further services under
this Agreement, but shall be paid all compensation accruing to the date of
termination and any applicable Termination Fee. Upon any termination of this
Agreement for any reason, unless Ajax otherwise requests, the Manager shall use
reasonable efforts to cooperate with the Company or any persons or entity
designated by the Ajax Board of Directors to succeed the Manager as the manager
of the Company (a “Successor Manager”) to accomplish an orderly transfer of the
operation and management of the Company and its investment activities to such
Successor Manager. For a period of 30 days after the effective date of any
termination of this Agreement, the Manager shall be available, through its
officers, during normal business hours and not to exceed a total of 15 hours
during any week within such 30 day period, to answer questions from and consult
with the Company or designated representatives of any Successor Manager with
respect to the Company’s business, operations and investment activities during
the period prior to the termination (“Post-

 

 17 

 

 

Termination Transition Assistance”). The Manager shall receive payment of a cash
fee for any time spent providing Post-Termination Transition Assistance in an
amount equal to $500 per hour.

 

15.         Confidentiality. The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder and shall not disclose Confidential Information, in
whole or in part, to any person other than to its representatives who need to
know such Confidential Information for the purpose of rendering services
hereunder, except that the Manager may disclose Confidential Information: (i) to
the Company, its subsidiaries and affiliates; (ii) in accordance with the
Servicing Agreement; (iii) with the prior written consent of the Ajax Board of
Directors; (iv) to legal counsel, accountants and other professional advisors;
(v) to appraisers, creditors, financing sources, trading counterparties, other
counterparties, third-party service providers to the Company, and others (in
each case, both those actually doing business with the Company and those with
whom the Company seeks to do business) in the ordinary course of the Company’s
business; (vi) to governmental officials having jurisdiction over the Company;
(vii) in connection with any governmental or regulatory filings of the Company
or disclosure or presentations to Company investors; or (viii) as required by
law or legal process to which the Manager or any person to whom disclosure is
permitted hereunder is a party. If, failing the entry of a protective order or
the receipt of a waiver hereunder, the Manager is, in the opinion of counsel,
required to disclose Confidential Information, the Manager may disclose without
liability hereunder only that portion of such information that its counsel
advises is legally required; provided, that the Manager agrees to exercise its
commercially reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded such information. Notwithstanding anything herein to
the contrary, each of the following shall be deemed to be excluded from
provisions hereof any Confidential Information that (i) is available to the
public from a source other than the Manager not resulting from the Manager’s
violation of this Section 15, (ii) is released in writing by the Company to the
public or to persons who are not under similar obligation of confidentiality to
the Company or (iii) is obtained by the Manager from a third-party without
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed. The Manager agrees to inform each of its
officers, employees and agents of the non-public nature of the Confidential
Information and to direct such persons to treat such Confidential Information in
accordance with the terms hereof. The provisions of this Section 15 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.

 

16.         Taxes. Each party hereto shall be responsible for the cost of any
sales, use, privilege and other transfer or similar taxes imposed upon that
party as a result of the transactions contemplated hereby. Any amounts payable
under this Agreement are exclusive of any goods and services taxes, value added
taxes, sales taxes or similar taxes (“Sales Taxes”) now or hereinafter imposed
on the performance or delivery of services, and an amount equal to such taxes so
chargeable shall, subject to receipt of a valid receipt or invoice as required
below in this Section 16, be paid by the Company to the Manager in addition to
the amounts otherwise payable under this Agreement. In each case where an amount
in respect of Sales Tax is payable by the Company in respect of a service
provided by the Manager, the Manager shall furnish in a timely manner a valid
Sales Tax receipt or invoice to the Company in the form and manner required by
applicable law to allow the Company to recover such tax to the extent allowable
under such law. Additionally, if the Manager is required to pay “gross-up” on
withholding taxes

 

 18 

 

 

with respect to provision of the services, such taxes shall be billed separately
as provided above and shall be owing and payable by the Company. Any applicable
property taxes resulting from provision of the services shall be payable by the
party owing or leasing the asset subject to such tax.

 

17.         Public Announcements. No party shall make, or cause to be made, any
press release or public announcement or otherwise communicate with any news
media in respect of this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the other parties unless
otherwise required by law, in which case the party making the press release,
public announcement or communication shall, to the extent reasonably practicable
and permitted by law, give the other parties reasonable opportunity to review
and comment thereon.

 

18.         Intellectual Property. All intellectual property of the Manager used
by the Manager in performing its obligations under this Agreement shall remain
the property of the Manager. All intellectual property of the Company shall
remain the property of the Company.

 

19.         Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.
No party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other parties;
provided, however, that a party may assign this Agreement without the consent of
the other parties to any third party that acquires, directly or indirectly by
any means, including by merger or consolidation, all or substantially all the
consolidated assets of such party. Any purported assignment in violation of this
Section 19 shall be void and shall constitute a material breach of this
Agreement.

 

20.         Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other parties at
their principal offices.

 

21.         Business Day. For the purposes of this Agreement, “Business Day”
means any day other than (i) a Saturday or a Sunday, or (ii) a day on which the
New York Stock Exchange or Board of Governors of the Federal Reserve is closed.

 

22.         Force Majeure. Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of the public enemy, acts of terrorism, riots or other events
that arise from circumstances beyond the reasonable control of that party.
During the pendency of such intervening event, each of the parties hereto shall
take all reasonable steps to fulfill its obligations hereunder by other means
and, in any event, shall upon termination of such intervening event, promptly
resume its obligations under this Agreement.

 

23.         Waivers. No term or provision of this Agreement may be amended,
waived or modified unless such waiver or modification is in writing and signed
by the party against whom such amendment, waiver or modification is sought to be
enforced.

 

24.         Amendments. Subject to Section 23, this Agreement may be amended by
mutual written consent of the parties.

 

 19 

 

 

25.         Entire Agreement; Governing Law; Jury Trial Waiver. This Agreement
contains the entire agreement of the parties and supersedes all prior
agreements, understandings and arrangements with respect to the subject matter
hereof. The agreement shall be construed in accordance with the laws of the
state of New York without regard to any conflicts of law provisions (except for
Section 5-1401 of the New York General Obligations Law) and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with the laws of the state of New York, except to the extent preempted by
federal law. The parties agree that the appropriate courts in the city and
county of New York, New York shall have exclusive jurisdiction for any
litigation relating to this Agreement or the rights and obligations of the
parties hereunder. Each of the parties to this Agreement waives all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) related to or arising out of this Agreement.

 

26.         Counterparts. This Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 20 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their duly authorized representatives.

 

  GREAT AJAX CORP.         By: /s/ Lawrence Mendelsohn   Name: Lawrence
Mendelsohn   Title: Chief Executive Officer         GREAT AJAX OPERATING
PARTNERSHIP, LP         By: Great Ajax Operating LLC, general partner        
By: Great Ajax Corp., managing member         By: /s/ Lawrence Mendelsohn  
Name: Lawrence Mendelsohn   Title: Chief Executive Officer

 

  THETIS ASSET MANAGEMENT LLC         By: /s/ Lawrence Mendelsohn     Lawrence
Mendelsohn, Manager

 

[SIGNATURE PAGE TO AMENDED AND RESTATED MANAGEMENT AGREEMENT]

 

 21 

 

  

Schedule I

 

SERVICES

 

FINANCE AND ACCOUNTING

Services Provided:

·Corporate Accounting

·Accounting Services and Reporting

·Accounts Payables

·Accounts Receivables

·Corporate Secretary Support

·Financial Reporting

·Payroll Services

·Tax

·Treasury

 

HUMAN RESOURCES

Services Provided:

·Benefits Administration

·Employee and Contractor On-boarding

·Employee Engagement

·HR Administration

·HR Strategy and Consulting

·HRIS Administration and Reporting

·Performance Management Platforms

·Personnel Files

·Recruiting

·Salary Administration

·Training and Compliance Support

 

LEGAL

Services Provided:

·Contract Review Services

·Corporate Governance Services

·Intellectual Property Maintenance Services

·License Maintenance Services

·Litigation Management

·Regulatory Compliance Services

 

INVESTMENT COMPANY EXEMPTION

Services Provided:

·Maintaining compliance with exclusion and exemption from regulation as an
investment company under the Investment Company Act of 1940, as amended,
applicable to Ajax, the Operating Partnership and each of their consolidated
subsidiaries

 

RISK MANAGEMENT

Services Provided When and if Needed:

·Internal Audit

·SOX Compliance and SAS 70

·Business Continuity and Disaster Recovery Planning

·Information Security

·Loan Quality

·Quality Assurance

·Risk Management

 

CORPORATE SERVICES

Services Provided:

·Facilities Management

·Mailroom Support

·Physical Security

·Travel Services

 

VENDOR MANAGEMENT OPERATIONS

Services Provided:

·Contract Negotiation

·Vendor Compliance

·Vendor Management Services

·Insurance Risk Management

 

OTHER OPERATIONS SUPPORT

·Capital Markets

·Modeling

·Quantitative Analytics

·General Business Consulting

 

REIT QUALIFICATION

Services Provided:

·Evaluating and recommending to the Ajax Board of Directors hedging strategies
and engaging in hedging activities on Ajax’s behalf, consistent with Ajax’s
qualification as a REIT

·Counseling Ajax regarding the maintenance of Ajax’s qualification as a REIT and
monitoring compliance with the various REIT qualification tests and other rules
set out in the Code and Treasury Regulations thereunder and using commercially
reasonable efforts





 1 

 

 

to cause Ajax to qualify for taxation as a REIT

 

·Causing Ajax to retain qualified accountants and legal counsel, as applicable,
to assist in developing appropriate accounting procedures and systems, internal
controls and other compliance procedures and testing systems with respect to
financial reporting obligations and compliance with the provisions of the Code
applicable to REITs and, if applicable, taxable REIT subsidiaries, and to
conduct quarterly compliance reviews with respect thereto

·Assisting Ajax in taking all necessary action to enable Ajax to make required
tax filings and reports, including soliciting information from stockholders to
the extent required by the provisions of the Code applicable to REITs

 

OTHER OPERATIONS SUPPORT

·Capital Markets

·Modeling

·Quantitative Analytics

·General Business Consulting

 







   

